DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on January 31, 2018.  As directed by the amendment: claims 11-16 and 18 have been cancelled, and claims 19-21 have been added.  Thus, claims 1-10, 17, and 19-21 are presently pending in this application.
Drawings
The drawings are objected to because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications (see 37 C.F.R. 1.84).  Therefore, the photograph of fig. 1 should be replaced with a drawing.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 5, 9, 17, and 19-21 are objected to because of the following informalities:  
Regarding claims 5 and 9, the claims should be amended the recite “the opening force” in line 2 to correct for grammar.
Regarding claim 17, the claim should be amended to recite “an opening force” and “a sufficient opening force” in lines 9 and 10, respectively, to correct for grammar.
Regarding claims 19-21, the claims should be amended to recite “The infusion line clamp system”, “The infusion pump”, and “The infusion line clamp” in line 1 since these elements have already been introduced.
Regarding claims 19-21, the claims should be amended to recite “...amount of air in the infusion line” in lines 12, 13, and 13, respectively, to correct for grammar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“clamp actuation mechanism configured to selectively actuate the clamp under command of the control system by selective application of opening force to the clamp” in claims 1 and 7.  The Examiner notes that this limitation is interpreted to mean a solenoid or motor, and functional equivalents thereof, as defined on pg. 2, lines 32-33 of the Specification.
“a pusher mechanism that can act to move a plunger of the syringe” in claim 7.  The Examiner notes that this limitation is being interpreted to mean a spring, or functional equivalents thereof, as defined on pg. 10, lines 21-25.
“a biasing mechanism configured to urge the first and second members together such that the infusion line is compressively clamped between the first and second members with sufficient force to temporarily and reversibly occlude the infusion line” in claim 17.   The Examiner notes that this limitation is being interpreted to mean a motor and lead screw arrangement, and functional equivalents thereof, as defined on pg. 8, lines 30-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 7, the claims recite “opening force” in lines 9 and 8, respectively.  It is unclear if this is the same opening force as recited earlier in the claim or a different opening force.  For examination purposes, the opening force in lines 9/8 is considered the same as the earlier opening force.
Claims 8-10 recite the limitation "The system" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claims were examined as if reciting “The infusion pump”.
Claim 10 recites the limitation "the predetermined safety condition" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim was examined as if depending from claim 9.
Claims 19-21 recite various method steps.  It is unclear if this limitation is drawn to merely to a clamp system/infusion pump/infusion line clamp with a structure capable of performing these method steps or further includes a method comprising these steps. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity. 
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Regarding claims 19-21, the term "improving" in the claims is a relative term which renders the claim indefinite.  The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  An improvement would be evaluated relative to another device; however, such a device is not claimed nor defined.  
Claims 19 and 21 recite the limitation "the syringe" in lines 7 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19- 21 recite the limitation "the infusate’s flow path" in lines 13, 14, and 14, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 19-21 recite the limitations “estimating an internal diameter of a syringe; and estimating a fluid volume capacity of a syringe” in the last lines of the claims.  It is unclear if this is the same syringe as recited earlier in the claim or if the claim intends to introduce a different syringe.  For examination purposes, the syringe in these limitations is considered to be the same syringe as recited earlier in the claim.
Claim 20 recites the limitation "the method of operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringham (US 7998121).
Regarding claim 1, Stringham discloses an infusion line clamp system (fig. 7), comprising: a clamp (10 in fig. 7) configured to attach to an infusion line (12 in fig. 7) and reversibly occlude the infusion line (figs. 2 and 3 show the clamp reversibly occluding the line), the clamp being biased to occlude the infusion line except when acted upon by an externally applied opening force (biased by spring 23 in fig. 2; 4:63-66); and an infusion pump (60 in fig. 7), including: a control system (“pump electronics” in 4:53-55); a clamp receptacle configured to releasably secure the clamp to the infusion pump (62 in fig. 7; 6:61-34 discloses removing the clamp from the pump); and a clamp actuation mechanism (Stringham discloses that element 40 in fig. 7 is a solenoid in 4:7) configured to selectively actuate the clamp under command of the control system by selective application of opening force to the clamp, when the clamp is secured to the pump (4:16-20).
Regarding claim 2, Stringham discloses when the clamp is removed from the clamp receptacle, any opening force that had been applied by the clamp actuation mechanism to the clamp is removed from the clamp and the clamp then responsively occludes, or remains occluding, the infusion line (4:44-48).
Regarding claim 3, Stringham discloses the clamp actuation mechanism includes a solenoid or a motor (element 40 is defined as a solenoid in 4:7).
Regarding claim 4, Stringham discloses the infusion pump is a syringe pump (6:41-43).
Regarding claim 5, Stringham discloses the control system is configured and programmed, upon occurrence of a predetermined safety condition, to remove opening 
Regarding claim 17, Stringham discloses an infusion line clamp (fig. 5), comprising: a first member (20 in fig. 5) and a second member (30 in fig. 5) separated by a space (22 and 32 in fig. 2) into which a portion of a compressible infusion line can be placed (fig. 2); a biasing mechanism configured to urge the first and second members together such that the infusion line is compressively clamped between the first and second members with sufficient force to temporarily and reversibly occlude the infusion line (23 in fig. 5 of Stringham is shown to be a spring); mounting structures configured to interface with a clamp receptacle of an infusion pump, such that the infusion line clamp can be releasably secured to the infusion pump (34 and 52 in fig. 5 are functionally capable of interfacing with a clamp receptacle); and at least one opening force receiving portion configured to receive opening force exerted by a clamp actuation mechanism of the infusion pump (44 in fig. 2), such that when sufficient opening force is exerted on the at least one opening force receiving portion, the biasing mechanism is overcome and the first and second members are moved apart to open the infusion line to fluid flow (5:18-21).
Regarding claim 19, Stringham discloses an infusion line clamp system as claimed in claim 1, said infusion pump providing for a method of operation of improving startup performance (see 112b rejection above; the clamp system of Stringham is functionally capable of being used in a method comprising any of the operations).
Regarding claim 21, Stringham discloses an infusion line clamp as claimed in claim 17, the infusion pump including a pump-actuatable clamp system for the infusion .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringham, as applied to claims 1 and 5 above, and in further view of Lee (US 20140114238).
Regarding claim 6, Stringham discloses all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose the infusion pump 
Lee teaches an infusion pump (fig. 1) having a control system (44 in fig. 1; paragraph 23) and includes an accelerometer (86 in fig. 10; paragraph 41 discloses that the sensor is an accelerometer) which detects a predetermined safety condition (paragraph 41 discloses detecting pressure changes in the infusion line).  Lee further discloses that when a pressure error is detected by the accelerometer, the control system deactivates the syringe (fig. 11; paragraph 45).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Stringham to include an accelerometer communicatively coupled to the control system, further wherein the predetermined safety condition is detected at least in part based upon acceleration information measured by the accelerometer, as taught by Lee, since Lee teaches that this pressure sensor is beneficial at detecting a disconnection, breakage, or obstruction in the infusion line, thereby increasing patient safety (paragraph 45).
Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringham in view of Kamen (US 3858581).
Regarding claim 7, Stringham discloses an infusion pump (fig. 7), comprising: a control system (“pump electronics” in 4:53-55); a clamp receptacle configured to releasably secure a clamp to the pump (62 in fig. 7), wherein the clamp is configured to attach to an infusion line and reversibly occlude the infusion line, the clamp being biased to occlude the infusion line except when acted upon by an externally applied 
Stringham further teaches that the clamp system can be used with a syringe pump (6:41-43) but does not explicitly teach or disclose a syringe receptacle configured to receive a syringe, the syringe being coupleable to the infusion line; and a pusher mechanism that can act to move a plunger of the syringe.
Kamen teaches an infusion pump (fig. 1) embodied as a syringe pump (10 in fig. 1) which comprises a syringe receptacle (54 in fig. 1) configured to receive a syringe (fig. 1 shows barrel 12 of the syringe received underneath the receptacle), the syringe being coupleable to the an infusion line (fig. 2 shows syringe coupled to line 15).  Kamen further teaches a pusher mechanism that can act to move a plunger of the syringe (motor 24 and screw 22 in fig. 3; 3:4-23).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of Stringham to incorporate the syringe receptacle and pusher mechanism of Kamen since Stringham discloses using a syringe pump.  This modification would keep the syringe retained to the pump and would enable actuation of the syringe plunger to deliver infusion fluid, thereby rendering the infusion pump of Stringham operable for its intended purpose.
Regarding claim 8, in the modified pump of Stringham, Stringham discloses the clamp actuation mechanism includes a solenoid or a motor (element 40 is defined as a solenoid in 4:7).
Regarding claim 9, in the modified pump of Stringham, Stringham discloses the control system is configured and programmed, upon occurrence of a predetermined safety condition, to remove opening force from the clamp via the clamp actuation mechanism, thereby occluding the infusion line (6:25-27).
Regarding claim 20, in the modified pump of Stringham, Stringham discloses the infusion pump including a pump-actuatable clamp system (10 in fig. 7), the method of operation of said infusion pump selected from a group as disclosed and described herein of improving startup performance (see 112b rejection above; the infusion pump of modified Stringham is functionally capable of being used in a method having any of the claimed operations).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringham in view of Kamen, as applied to claims 7 and 9 above, and further in view of Lee (US 20140114238).
Regarding claim 10, modified Stringham teaches all of the claimed limitations set forth in claims 7 and 9, as discussed above, but does not teach or disclose the infusion pump includes an accelerometer communicatively coupled to the control system, further wherein the predetermined safety condition is detected at least in part based upon acceleration information measured by the accelerometer.
Lee teaches an infusion pump (fig. 1) having a control system (44 in fig. 1; paragraph 23) and includes an accelerometer (86 in fig. 10; paragraph 41 discloses that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is directed towards Babb (US 4313439) which discloses a syringe pump (fig. 1) comprising a clamp (24 and 26 in fig. 1) which is actuated through a solenoid (38 in fig. 1) controlled by a control system (28 in fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783